DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7, 8, 16, 18, 21, 24, 26, 28, 39, 45, 53, and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiss et al (US 2016/0060945 A1).
Regarding claim 1, Weiss teaches a window or door assembly, comprising a frame member defining a channel, the frame member defining a lower end of the channel and an attachment surface thereon; a glass subassembly, the glass subassembly comprising an interior laminate pane; an exterior pane; a proximal end received and seated within the channel, an inside facing surface on the interior laminate pane, and an outside facing surface on the exterior pane, the outside facing surface proximate the lower end of the channel; a retention member engaging at least a portion of the interior laminate pane; a glazing material disposed on the attachment surface at the lower end of the channel; and the outside facing surface of the glass subassembly being attached to the channel of the frame member with the glazing material (para 2, 35-41; fig 1; see figure 1 relabeled below).

    PNG
    media_image1.png
    292
    534
    media_image1.png
    Greyscale

	Regarding claim 4, Weiss teaches the retention member having an elongation and tensile strength sufficient to provide the glass subassembly with shock absorption and force dissipation protection that meets or exceeds one or more of ASTM E1886, ASTM E1996, TAS 201, TAS 202, TAS 203, and AAM(Original) A 506 standards (para 6, 31, 59-60; claim 21, 22).
	Regarding claim 5, Weiss teaches the retention member comprising a plurality of layers (e.g., polymeric layer and reinforcement layer of fibers) (para 46).
	Regarding claims 7, 8, 16 and 21,  Weiss teaches the retention member comprising at least one of a polyvinyl chloride (i.e., polymeric layer), glass composite, nylon, polyethylene, rubber, elastomeric material, plastic tape, fiberglass cloth, fiberglass tape, woven cloth, non-woven cloth and/or combinations thereof; and comprising a reinforcing material; wherein reinforcing material comprises a mesh (para 6, 38, 46, 55; claim 4, 11, 20).
	Regarding claim 18, Weiss teaches the retention member is a tape (i.e., the mesh comprising mesh strands extending substantially parallel to a surface normal of the inside facing surface on the interior laminate pane) (para 6, para 15, 45; fig 2a-c).
Regarding claim 24 and 26, Weiss teaches the retention members comprises a series of perforations, holes, slits or other, similar openings or passages therethrough, or could be a mesh material defining such perforations or passages; wherein perforations or passages can enable an adhesive material, such as the bed glazing or other adhesive material, to flow or pass through the retention member to facilitate engagement and adherence of the adhesive of the retention member to the glass subassembly and to increase the engagement and encapsulation of the retention member by this adhesive material (i.e., wherein the reinforcing material is embedded within the polymeric layer and wherein the reinforcing material is sandwiched between the polymeric layer and a second polymeric layer) (para 55).
	Regarding claim 28, Weiss teaches the retention member comprising at least one polymeric layer (25a) (e.g., adhesive); wherein the interior laminate pane comprises a first glass layer, a second glass layer, and a polymeric material (12b) disposed between the first glass layer and the second glass layer; wherein the polymeric layer comprises a first polymer and the polymeric material disposed between the first glass layer and the second glass layer comprises a second polymer, wherein the first polymer and the second polymer adhere to one another (para 33, 37, 39; fig 1).
Regarding claim 39, Weiss teaches the retention member comprises a base portion extending along and engaging at least a portion of the proximal end of the glass subassembly, wherein the base portion is of a length sufficient to project into and engage a heel bead of an adhesive material within the channel to couple the retention member to the frame member (fig 1).
Regarding claim 45, Weiss teaches the interior pane comprises a laminate of two glass panes adhered to one another by an intervening layer of polymeric material (para 33).
	Regarding claims 53 and 56, Weiss teaches a polymeric material (e.g., adhesive) (25a) disposed over at least a portion of the proximal end of the interior laminate panel; and wherein the polymeric material disposed over at least a portion of the proximal end of the interior laminate pane is joined to the polymeric material disposed between the first glass layer and the second glass layer via a thermal, mechanical, or chemical bond (para 37, 39). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss as applied to claims 1 and 45 above, and further in view of Hartley (US 2011/0308381 A1).
	Weiss teaches the window or door assembly of claims 1 and 45. Weiss further suggests the use of a sealing spacer disposed between the interior laminate pane and the exterior pane (26) (para 32, fig 1).
	Weiss fails to suggests the polymeric material disposed between the first glass layer and the second glass layer comprising at least one of polyvinyl butyral (PVB), SGP (SENTRYGLAS PLUS), polyethylene terephthalate (PET), polyurethane (PUR), ethylene-co-vinyl acetate (EVA); and the sealing spacer comprising at least one of a metal box sealing spacer and a polymeric sealing spacer.
	Hartley teaches glass laminates comprising interlayers and spacers wherein the interlayers are formed of PVB, EVA, and/or PUR; and the spacers are formed of polymer or metal (abstract; para 33, 52).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the interlayer and spacer materials of Hartley for the interlayer and spacer materials of Weiss, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).

Claims 50 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss as applied to claims 45 and 53 above, and further in view of Rickerl et al (US 2017/0113440 A1).
	Weiss teaches the window or door assembly of claims 45 and 53. 
Weiss fails to suggests wherein a contact distance between the polymeric material disposed between the first glass layer and the second glass layer and the retention member is greater than a thickness of the polymeric material disposed between the first glass layer and the second glass layer; and wherein the polymeric material disposed over at least a portion of the proximal end of the interior laminate pane is integral with the polymeric material disposed between the first glass layer and the second glass layer.
Rickerl teaches glass laminate that forms an interlayer edge profile (13) that is integral and thicker than the interlayer from which it extends and provides enhanced edge protection ((para 41-42, 45; fig 4d, 6a)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the interlayer design of Rickerl in the interior laminate pane of Weiss for an interior laminate pane with enhanced edge protection; therein resulting in a contact distance between the polymeric material disposed between the first glass layer and the second glass layer and the retention member greater than a thickness of the polymeric material disposed between the first glass layer and the second glass layer; and wherein the polymeric material disposed over at least a portion of the proximal end of the interior laminate pane is integral with the polymeric material disposed between the first glass layer and the second glass layer.

Claims 68 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss and Hartley as applied to claim 67 above, and further in view of Krisko et al (US 2008/0280078 A1).
Weiss as modified by Hartley teaches the window or door assembly of claims 1 and 67.
Weiss as modified by Hartley fails to suggest wherein at least a portion of the retention member contacts the sealing spacer; wherein at least a portion of the retention member is positioned between the sealing spacer and a secondary sealant; and wherein at least a portion of the retention member is positioned to be directly between the interior laminate pane and the exterior pane.
Krisko teaches laminated glass assemblies comprising a series of end sealants (600) (i.e., retention members and/or seals); wherein the contacts the sealing spacer (900); positioned between the sealing spacer and a secondary sealant; and wherein at least a portion of the sealant is positioned to be directly between the interior laminate pane and the exterior pane (para 8, 61; fig 5, 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the retention member or sealant configurations of the laminated glass assemblies of Krisko with the window or door assembly of Weiss as modified by Hartley as a matter of design choice as suggested by the prior art at the time of invention.

Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss as applied to claim 1 above, and further in view of Krisko.
Weiss teaches the window or door assembly of claim 1.
Weiss fails to suggest wherein at least a portion of the retention member is positioned to be directly between the interior laminate pane and the exterior pane.
Krisko teaches laminated glass assemblies comprising a series of end sealants (600) (i.e., retention members and/or seals); wherein the contacts the sealing spacer (900); positioned between the sealing spacer and a secondary sealant; and wherein at least a portion of the sealant is positioned to be directly between the interior laminate pane and the exterior pane (para 8, 61; fig 5, 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the retention member or sealant configurations of the laminated glass assemblies of Krisko with the window or door assembly of Weiss as a matter of design choice as suggested by the prior art at the time of invention.


Conclusion
Any prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783